DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
Claim 1, line 5, delete “(8)”
Claim 9, line 6, delete “(8)”


Allowable Subject Matter
Claims 1-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner concurs with the holding of the International Searching Authority and was not able to identify any closer prior art to that cited. The closest art to the .
The combination claimed: a milling tool, with a magnet helical debris collection device has elements that are of course known, however the specific combination is not known.

US 2008/0023033 which has a helical conveyance (clearly shown in fig 1) as well as magnets.
US 5224548 A has a helical collection device (figure 3) with magnets.
US 2011/0284210 which teaches a magnetic debris collection tool.
US 20040011528 A1 teaches a scrapping tool with a junk basket.

It would not appear obvious to modify any of these prior art references to arrive at the claimed invention in the specific arrangement as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674